Citation Nr: 1723655	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-04 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in March 2016.

In a February 2017 rating decision, service connection was granted for hypertension and a noncompensable rating was assigned effective October 20, 2009.  The grant of service connection for hypertension constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The weight of the evidence is against a finding that erectile dysfunction manifested during active service, is otherwise due to service, or due to or aggravated by a service-connected disability. 


CONCLUSION OF LAW

The criteria for an award of service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  

Regarding notice, the RO sent the Veteran a letter in October 2009 pertaining to his service connection claim.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Such letter also informed the Veteran of the type of information and evidence needed to establish a disability rating and effective date.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  

The Board finds that all necessary development has been accomplished with regard to the issue addressed in the decision below, to include substantial compliance with the Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 390 (1993).  The Veteran was afforded a VA examination in November 2016 and an addendum opinion was proffered in March 2017.  

The Virtual folder contains the Veteran's service treatment records from his reserve service, identified post-service treatment records, and lay contentions of the Veteran.  No additional evidence has been identified by the Veteran with regard to the disability addressed below.

The Veteran's service treatment records from his period of active service are unavailable.  In February 2014, VA informed the Veteran that his service treatment records were missing and that all efforts to obtain the records have been exhausted.  38 C.F.R. § 3.159 (e). The Veteran requested that the Veteran submit any service treatment records; the Veteran did not submit any outstanding records. 

Under such situations the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law, however, does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (declining to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

For the reasons discussed above, no further development is required in order to satisfy VA's duty to notify and assist the Veteran in connection with his claim.  Therefore, the Board will proceed with consideration of the Veteran's appeal.

Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training (IDT) during which the veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserve service includes the National Guard of the United States.  38 U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be inactive duty training.  38 C.F.R. § 3.6(d)(4).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1998).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  

The Veteran had active service in the Republic of Vietnam and it was presumed that he was exposed to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).
 
It is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  Erectile dysfunction is not a presumptive condition per the applicable regulations.  

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155, 160 (1997).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  
See 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran here asserts that erectile dysfunction is due to active service, to include in-service exposure to herbicides, or is due to or aggravated by his service-connected hypertension.  He has also claimed that his erectile dysfunction is due to diabetes mellitus; however, service connection was denied for diabetes mellitus.  

In his claim for compensation, the Veteran asserted that his erectile dysfunction began in January 1980.  10/20/2009 VA 21-526 Veterans Application for Compensation.

As detailed above, service treatment records from the Veteran's period of active service are unavailable; however, the file contains records from his reserve service, including periodic examinations.  

Reports of Medical History completed by the Veteran in July 1984, March 1988, October 1991, and October 1996 do not reflect any complaints or diagnosis of erectile dysfunction or associated symptoms.  Reports of Medical Examination conducted in July 1984, March 1988, October 1991, and October 1996 reflect that his G-U system was clinically evaluated as normal.  Erectile dysfunction is not reflected.  06/19/2014 STR-Medical.  With regard to any assertions that erectile dysfunction manifested during or due to a period of reserve service, the evidence of record does not establish that the Veteran incurred a disease, specifically erectile dysfunction, during a period of ACDUTRA.  Again, while the Veteran asserted in his claim that erectile dysfunction began in 1980, examinations conducted subsequent to this date do not support this assertion, nor that erectile dysfunction was incurred during a period of ACDUTRA.  

In December 2015, the Veteran underwent a VA examination pertaining to his claimed diabetes mellitus.  He reported erectile dysfunction for 20 years, thus since approximately 1995.  The examiner found that he did not meet the criteria for diabetes mellitus.  While the Veteran reported that diabetes mellitus was diagnosed in 2014, the examiner stated that since the Veteran has had erectile dysfunction for 20 years it would not be related to diabetes.  12/02/2015 C&P Exam.

In November 2016, the Veteran underwent a VA examination.  The examiner noted a diagnosis in 2000.  The Veteran reported that he was unable to achieve an erection and was unsure why this was so.  He was on testosterone but no longer took it since it did not help.  The examiner opined that the Veteran's erectile dysfunction was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the service treatment records did not indicate that the Veteran was seen or treated for complaints of symptoms associated with erectile dysfunction.  Thus, it is less likely as not that the Veteran's erectile dysfunction was incurred in or caused by service.  

In a March 2017 addendum opinion from the same examiner, it was noted that the Veteran was not seen or treated for complaints or symptoms associated with erectile dysfunction.  The examiner stated that erectile dysfunction is most likely due to his low testosterone, as this is a common cause of erectile dysfunction.  Additionally, considering that the Veteran does not have malignant (extremely uncontrolled) hypertension (has essential /controlled hypertension) his blood pressure condition would not be the source of his erectile dysfunction.  Lastly, there is no medical evidence indicating that his erectile dysfunction is due to a specific exposure event (to include Agent Orange) experienced by the Veteran during service in Southwest Asia.  Thus, it is less likely as not that the Veteran's erectile dysfunction had its onset in service or is casually related to service to include exposure to herbicides in Vietnam or is caused or aggravated by hypertension.

While a current disability of erectile dysfunction is shown, the nexus element of service connection has not been established.  

The Board has given consideration to the Veteran's lay assertions, treatment records, and the VA opinions of record.  While acknowledging that the Veteran has been exposed to Agent Orange during service, there is no evidence to support a finding that erectile dysfunction is due to such exposure and such disability does not warrant presumptive service connection.  The Veteran does not otherwise have the requisite medical expertise to find that his current erectile dysfunction is due to service, due to Agent Orange exposure, or due to a service-connected disability.  His opinion in this regard is not competent, given the complexity of the medical question involved, to include the etiology of the erectile dysfunction in question.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (recognizing that orthopedic ACL tear is too medically complex for lay evidence to competent to diagnose); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (stating that lay persons not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

In light of his lay assertions, and current diagnosis, the Board sought medical opinions that returned with negative conclusions and supporting rationale.  The Board finds that the competent medical opinions from persons with specialized training and experience outweighs the lay contentions of the Veteran, especially in the case of a complex disorder such as erectile dysfunction.  As detailed above, the November 2016 VA examiner found no relationship between his erectile dysfunction and service, to include his in-service Agent Orange exposure.  The examiner also found no relationship between his erectile dysfunction and hypertension, and diabetes mellitus was not shown.  Further regarding diabetes, even considering that the Veteran was told in 2014 that he had that disability, the examiner noted that his erectile dysfunction was diagnosed many years before he was told he had diabetes mellitus.  Given the depth of the examination reports, and the fact that the opinions were based on a review of the applicable record and consideration of the pertinent facts - his medical treatment - the Board finds such opinions are important evidence that weigh against a linkage to active service and to service-connected disabilities.  Based on the current state of record, to include the VA examinations and opinions, the Board finds that the preponderance of the evidence is against a finding that the Veteran's erectile dysfunction manifested in service, is due to active service, is due to an herbicide agent, or due to or aggravated by a service-connected disability.  There is no contrary opinion of record considering the entirety of the facts and providing a rationale.

In conclusion, the most probative evidence is against a link between the claimed erectile dysfunction and active service and a service-connected disability.  As the preponderance of the evidence is against the issue, reasonable doubt does not arise, and service connection is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for erectile dysfunction is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


